Citation Nr: 1711660	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-36 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for thoracolumbar scoliosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to September 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript of the hearing is associated with the claims file.

The issue of service connection for thoracolumbar scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1982 decision, the Board disallowed the Veteran's claim of service connection for scoliosis of the spine.

2.  Evidence added to the record since the June 1982 Board decision that disallowed the Veteran's claim of service connection for scoliosis of the spine, relates to an unestablished fact necessary to substantiate that claim and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The June 1982 Board decision that disallowed a claim of service connection for scoliosis of the spine is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §20.1100 (2016).  

2.  The criteria for reopening a claim of entitlement to service connection for thoracolumbar scoliosis have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Prior to the filing of the current claim of entitlement to service connection for thoracolumbar scoliosis, the Board previously disallowed a claim of service connection for scoliosis of the spine in June 1982.  Generally, a claim which has been disallowed by the Board is final and may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §20.1100 (2016).

The Board notes that the Veteran has testified that there are missing service treatment records.  See December 2016 hearing transcript.  VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA must reconsider the claim.  38 C.F.R. §  3.156 (c)(2016).  If those records were located, new and material evidence analysis would be unnecessary.  In this case, these records have not yet been located.  Nevertheless, as the evidence currently of record warrants reopening the claim irrespective of whether these records can be found, the Board may proceed to reopen the claim without prejudice to the Veteran and the identified records will be sought on remand prior to adjudication of the underlying service connection issue.

If an AOJ decision is appealed to the Board and the Board issues a decision, that Board decision subsumes the underlying decision. 38 C.F.R. § 20.1104 (2014).  Unless the Chairman of the Board orders reconsideration of a Board decision, the Board decision is final on the date of mailing stamped on the face of the decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.  Except as provided by 38 U.S.C.A. § 5108, a claim that has been disallowed by the Board may not thereafter be reopened and allowed and a claim based on the same factual basis may not be allowed.  38 U.S.C.A. § 7104 (b).  

The exception to this rule of not reviewing the merits of a finally disallowed claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the June 1982 Board decision, the evidence of record included the Veteran's service treatment records, the 1979 hospital report from David Grant U.S. Air Force Medical Center, the December 1979 VA and September 1981 examination reports, a hospitalization report from Licking Memorial Hospital, private treatment records and statement from Dr. R.E.S., a statement from Dr. H.E.K., a statement from Dr. R.A.W., and the Veteran's lay statements including her testimony at a July 1980 hearing.  This decision denied service connection for scoliosis of the spine, finding that the Veteran's preexisting scoliosis was not aggravated by his military service and her in-service back symptoms were exacerbations of her preexisting low back scoliosis.

The evidence received since the June 1982 Board decision includes additional private treatment records, a January 2009 statement from her sister, and the Veteran's lay statements including her testimony at a December 2016 hearing.  The statement from the Veteran's sister describes a worsening of back problems in service from intermittent to the point of requiring surgery.  Additionally, in her testimony, the Veteran reported that her doctor had told her that she should not have been lifting in service given her scoliosis.  As such, this lay evidence relates to an unestablished fact necessary to substantiate the claim.  Specifically, these statements assert that the Veteran's pre-existing scoliosis incurred an increase in symptoms during service suggesting aggravation, which is an unestablished fact necessary to substantiate the Veteran's claim.

As such, the Board concludes that the criteria for reopening a claim of service connection for thoracolumbar scoliosis have been met and the claim is reopened.  As the RO denied the Veteran's attempt to reopen this case and did not address the claim on its merits, the Board also may not proceed with addressing the Veteran's claim on the merits and, instead, the underlying issue of service connection is remanded below.


ORDER

New and material evidence has been received sufficient to reopen the Veteran's claim for service connection for thoracolumbar scoliosis; thus, to that extent the appeal is granted.


REMAND

At the December 2016 hearing, the Veteran reported that her service treatment records were incomplete.  Specifically, she believes that there should be eight additional treatment records from Travis Air Force Base showing treatment for her in-service back complaints from 1978 to 1979.  The Veteran's representative stated that these missing records were from Beale Air Force Base.  As the Veteran has identified additional record, VA has a duty to make all reasonable attempts to locate these records.

Additionally, the Veteran has submitted lay evidence of in-service aggravation of her pre-existing scoliosis.  Specifically, the evidence shows an increase of back pain during service and a need for back surgery shortly after her separation from service.  Thus, a medical opinion is necessary to determine whether this represents aggravation (permanent worsening beyond its natural progression) due to her military service.

Accordingly, the case is REMANDED for the following action:

1.  Locate and obtain any outstanding service treatment records for the Veteran from Travis Air Force Base and/or Beale Air Force Base for the period from 1978 to 1979.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or futility in making further attempts to obtain them must be verified and documented in the record and the Veteran notified accordingly. 

2.  Then, schedule the Veteran for a VA spine examination by an appropriately qualified examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.

The examiner must provide an opinion as to whether the Veteran's pre-existing scoliosis was worsened beyond its natural progression during her active duty service.  The examiner should specifically address the Veteran's reports of increased back pain during service and her back surgery shortly thereafter.   In particular, the examiner must comment on the service treatment records, including the SF 502 clinical record, narrative summary dated 24 Jul 1979 and received by VA June 25, 1981 and the December 1, 1980 operative summary (Posterior Spinal Fusion With Instrumentation and Bone Graft, Right Posterior Ilium) from Children's Hospital received by VA December 16, 2016.  

The examiner must provide a detailed explanation as to how he or she arrived at his or her conclusion and how confident he or she is in this conclusion

3.  Then, readjudicate the Veteran's claims which are the subject of this remand.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


